DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "Venturi type", “shower type” and “barb type” in claims 1, 2, 10 and 11 are relative terms which render the claim indefinite.  The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The terms "substantially equally distant” and “substantially internally circumferentially equivalent” in claims 3 and 11 are a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 9,573,100 B2) in view of Pitroda (US 4,432,105).
With regard to claims 1-11, Levy discloses A fluid dispensing spraying assembly (Fig. 2) comprising: a conduit (Fig. 6) fluidically coupled to a water supply line (28), the conduit comprising a water pipe; a spray head (48) coupled to the conduit such that the spray head is in fluidic communication with the water supply line (28), the spray head; a valve (10, Fig. 6) positioned inline with the conduit, the valve being Venturi type (Col. 3 line 60), the valve comprising: a pipe (12), the pipe being connected proximate to a first end and a second end of the pipe such that the first end is positioned for selectively coupling to the conduit (28) and such that the second end is positioned for selectively coupling to the spray head (28), a constriction (14) positioned in the pipe substantially equally distant from the first end and the second end, a taper  (Fig. 9) extending from the constriction to the second end of the pipe such that the first end and the second end of the pipe are substantially internally circumferentially equivalent wherein the valve is configured for increasing a velocity of water flowing through the pipe from the first end to the second end for generating a low pressure proximate to the constriction, and a hole (24) positioned in the pipe proximate to the constriction (14); a set of tubes (32) operationally coupled to the valve (10) such that the set of tubes is in fluidic communication with 
However, Levy does not disclose the coupling is a threadedly coupling and the spray head being shower type.
Pitroda teaches a pipe (10) being externally threaded proximate to a first end and a second end of the pipe such that the first end is positioned for selectively threadedly coupling to the conduit (11) and such that the second end is positioned for selectively threadedly coupling to the spray head (12), the spray head being shower type (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Levy, by making the coupling as thread coupling and the spray head as shower type as taught by Pitroda, for the purpose of enabling the injection of a bath additive into the water stream from a plumbing fixture, such as a shower or faucet quickly and effectively (Col. 1 lines 52-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752